PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of December 6, 2012, the Court has determined that the appeal is untimely. Although the lower tribunal granted appellant’s motion for rehearing in part, apparently treating it as timely filed, it was without authority to do so. Fla. R. Civ. P. 1.090(b). Consequently, appellant’s untimely motion for rehearing failed to delay rendition of the underlying order pursuant to Florida Rule of Appellate Procedure 9.020(h). As a result, the notice of appeal, which was filed more than 30 days after rendition of the final order, failed to timely invoke the Court’s jurisdiction. Accordingly, the appeal is dismissed for lack of jurisdiction.
PADOVANO, ROWE, and RAY, JJ., concur.